Citation Nr: 0306326	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for scoliosis 
of the back will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to February 
1983.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified before the undersigned member of the 
Board in October 2000 and again in October 2002.

The Board is undertaking additional development on the issue 
of entitlement to service connection for scoliosis, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at § 19.9(a)(2)).  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3, 
105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After providing the notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD, the symptoms of 
which are attributed to sexual harassment, assault, and rape 
the veteran experienced while on active duty.

2.  The veteran's account of the in-service stressors is 
supported by service personnel records, the consistency and 
credibility of her statements and testimony, and a statement 
from an individual who knew her during and after service.

CONCLUSION OF LAW

The criteria for the grant of service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2000).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2000); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

The Board also notes that a number of precedent decisions of 
the Court issued during the pendency of this appeal provide 
new guidance for the adjudication of claims for service 
connection for PTSD.  See, e.g., Patton v. West, 12 Vet. App. 
272 (1999); Suozzi v. Brown, 10 Vet. App. 307 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996), and Cohen, supra.  Where a 
veteran-claimant did not serve in combat or the stressor is 
not related to combat, his lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  See West v. Brown, 7 Vet. App. at 76; see also 
Zarycki v. Brown, 6 Vet. App. at 98.  Instead, the record 
must contain evidence which corroborates the veteran's 
testimony as to the occurrence of the claimed stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see also VA 
ADJUDICATION PROCEDURE MANUAL M21- 1 (M21-1), Part VI, para. 
11.38 and Part III, para 5.14 (c) (Aug. 26, 1996).

In the present case, the veteran argues that she suffers from 
PTSD that is the result of stressful events she experienced 
while on active duty.  The veteran's specific stressors, and 
their circumstances, can be gleaned from her October 2000 and 
October 2002 testimony before the undersigned member of the 
Board, her February 2000 testimony before the hearing officer 
sitting at the RO, her statement received by the RO in June 
1997, and her reports as given to various examining and 
treating mental health care providers.

The veteran avers that she experienced sexual harassment and 
assault, and that she was raped while in the Air Force on 
active duty.  She was one of few women in a demanding 
technical field-jet mechanics and flight engineering.  The 
climate, she testified, was dominated by male culture which, 
for the most part, was tolerable.   Notwithstanding her 
efforts to prove herself and to succeed-efforts her 
performance evaluations show were phenomenal-her statements 
and testimony show that she experienced degrading attitudes 
and a sometimes hostile environment.  In particular, she 
identified three specific incidents.  In the first, she was 
stationed at Mountain Home Air Force Base.  One of the men 
tried to ask her out.  When she rebuffed his advances, 
another man put her over his knee and spanked her on her 
buttocks, stating that this was how one dealt with women.  
This incident occurred in full view of the team.  The veteran 
testified that she reacted without being aware of her actions 
and nearly kneed him in the groin.  Another woman brought her 
back to her senses, and she released the individual.  She had 
to continue working with him, however, and the work 
environment became quite hostile.  She testified that she 
filed a complaint, but later withdrew it.  She stated the 
other team members pressured her not to ruin the man's 
career, and told her it had only been a joke, after all.  In 
addition, her supervisor offered to change her shift so that 
she no longer had to work with the individual.  She testified 
she agreed to drop the complaint in order to gain some peace.

The second incident was a rape.  The veteran testified she 
was stationed as part of a 50-member team on temporary duty 
(TDY) at Cannon Air Force Base.  She was the only female 
assigned to the team.  The members socialized as a group, 
often taking meals and watching movies together.  On one such 
occasion, the veteran testified, she left to use the 
restroom.  One of the civilian members of the team followed 
her, trapped her, and raped her.  The veteran testified that 
she did not report the rape.  She said she didn't think it 
would matter, given the trouble she endured when filing a 
complaint for a simple assault.  So she kept quiet and 
instead focused on her work.  However, she did request that 
she be assigned to an outdoor project so she wouldn't have to 
be around him.  He was a quality control and sheet metal 
worker, and worked inside.  Subsequently, she was badly 
sunburned, for which she sought medical treatment.

The third incident involved a simulated Prisoner of War 
exercise, during which she was deprived of sleep, and 
subjected to physical and emotional abuse and humiliation.

The medical evidence clearly demonstrates that the veteran is 
diagnosed with PTSD, the symptoms of which derive from 
stressful events which she experienced during active service.  
There are three such documents:  a statement received in June 
1997 and proffered by Morgan C. Reade,. LCSW, MSWAC, and 
Director, Homeless Program at VAMC Martinsburg, West 
Virginia, where the veteran was domiciled and received 
treatment from April to June 1997; a May 1998 VA examination 
report conducted by Anne Hedges, Psy.D. and Staff 
Psychologist; and a May 1997 outpatient treatment note and 
April 2002 statement proffered by Dr. Hedges, who was also 
the veteran's treating physician for five years.  Also of 
note are outpatient treatment records dated from April 1997 
to September 2002.  In aggregate, these documents establish 
that the veteran is diagnosed with PTSD that is the result of 
sexual harassment, assault, and rape which she experienced on 
active duty in the Air Force-in particular, the harassment, 
assault, and rape she endured at Mountain Home Air Force Base 
and Cannon Air Force Base. 

Morgan Reade's statement is of particular interest for its 
description of the veteran's behavior in the homeless 
shelter, which serves men, predominantly, and where there is 
no way to secure one's bedroom door from the inside.  The 
social worker's credentials include ten years of experience 
as a licensed clinical social worker with psychiatric and 
substance dependent populations, including those diagnosed 
with PTSD associated with sexual trauma.  At the time of the 
statement, the veteran had been admitted as a homeless person 
to the shelter.  Of 60 beds, 56 were filled by men and 4, by 
women.

From my psychosocial of 4/29/97, my 
observations of her attitudes and 
behaviors since then to the present, and 
from discussions held with [the veteran], 
she certainly exhibits all the classical 
features of PTSD associated with sexual 
trauma:

A.  Long historical pattern (19 years in 
duration) of PTSD symptomatology 
associated with original sexual abuse 
that has been repeated over the years in 
her relationships with males (i.e. prior 
to this admission [the veteran] left her 
apartment and chose to live in her car or 
a tent in an isolated wooden area near a 
river to "escape" what she describes as 
the "unbearable intrusiveness of her 
landlord's son").  [The veteran's] high 
levels of anxiety and her inability to 
cope effectively literally drove her to 
those lengths of avoidant behavior.  This 
pattern is in the process of repeating 
itself here on this unit.  Environmental 
factors contributing to her increasing 
levels of anxiety and subsequently, I 
believe, to an increasingly greater need 
to "escape" include:  inability to feel 
secure behind the locked door of her 
living space; majority of patients on 
this unit are male; intrusive noises 
which awaken and frighten her at night 
(not limited to only noises at night, but 
during the daytime as well), contributing 
to difficulty with sleep-wake cycle; and 
at least two episodes involving males who 
also reside on Homeless Unit that she 
defines as sexual in nature.  (Note:  it 
is not the main focus whether these 
episodes were actually sexually 
motivated, although it is quite probable, 
but how this patient perceives these 
interactions that is important).

The May 1998 VA examination report affirms the diagnoses of 
PTSD attributed to the inservice sexual trauma.  The 
examining physician, Dr. Hedges, notes specifically that she 
reviewed the veteran's claims file and medical history in 
arriving at her conclusions.  In pertinent part, she states:

[The veteran] has no history of 
psychiatric hospitalization.  She does 
have a history of psychiatric outpatient 
treatment that began after the rape and 
shortly after her discharge from the 
military.  In 1989, she started going to 
a mental health center in North Carolina 
where she had been living and went there 
for approximately 2 years, where she 
received medicine for depression and 
anxiety while also attending counseling 
(sic).  Additionally, when receiving 
treatment at this VAMC in the mid 1990's 
she also was identified as being 
depressed and was given anti-depressant 
medication.  While a resident in the 
Homeless program in 1997, she also began 
receiving regular counseling (sic) for 
her PTSD and depression and has been 
taking psychiatric medication for both.  
Her depression appears to be fairly 
chronic with numerous episodes since 
leaving the military.  While she was in 
the military, she also reports symptoms, 
but she did not receive treatment.

Dr. Hedges summarizes the veteran's employment history, 
during which she went from job to job lasting approximately 
one year at each place until she stopped working in 1989.  
The physician discusses the veteran's inservice stressors-
the rape in more detail but also the veteran's perception of 
her working environment, including the incident of harassment 
that led her to believe that she would have no support had 
she reported the rape.  Dr. Hedges diagnosed chronic PTSD and 
recurrent major depressive disorder.

Of record are two other statements proffered by Dr. Hedges, 
foreshadowing and confirming, respectively, her May 1998 
conclusions.  In May 1997, she noted:

Her sxs. (sic) include problems with 
sleep, nightmares, exaggerated startle 
response, problems with concentration, 
irritability, persistent feelings of 
anxiety & tension, mood swings, 
depression, problems with trusting 
others, emotional numbing & detachment.  
She is also hyperalert and constantly 
scanning her environment for safety.  
Because of this she is having more 
pronounce (sic) problems with sleep while 
living in the dom. (sic)  Her feelings of 
safety are low and her stress, overall, 
high.  Therapy at this point is more 
limited to stress management and 
develpment (sic) of coping skills.  Until 
her environment is less chaotic, she is 
not ready for actual historical, trauma 
work.  Her sxs. (sic) are clearly service 
connected ... (emphasis added).

In April 2002, Dr. Hedges confirmed her diagnoses, noting 
that she has now overseen the treatment of the veteran at the 
clinic for five years:

[The veteran] has suffered multiple 
traumas in her life resulting in the post 
traumatic stress disorder, a large part 
of which occurred while she was in the 
military.  These traumas included a 
sexual assault by a civilian coworker who 
raped her when she was stationed at 
Cannon Air Force Base, NM in 1978.  The 
other significant traumatic experience 
for her was a simulated POW exercise in 
which she participated in 1981 in 
Spokane, Washington as part of her 
requirements in survival training for 
flight engineer school.  This POW 
exercise involved sleep deprivation and 
physical and emotional abuse.

Concerning verification of the veteran's claimed stressors, 
service personnel records show that the veteran was assigned 
to 366 Aircraft General Squad, Mountain Home Air Force Base 
from March 1977 through February 1981.  From March 1977 
through September 1979, she was assigned as a jet engine 
mechanic.  From September 1979 through the remainder of her 
time there, she was assigned as a Wing/Base Computer Remote 
Technical Operator.  Subsequently, she became a flight 
engineer specialist.  These records show that her performance 
was consistently exceptional.  Her discharge documents 
reflect Military Occupational Specialty (MOS) of 42652, Jet 
Engine Mechanic, 3 years and 11 months, and A11350C, Flight 
Engineer Specialist, Performance Qualified, 1 year and 10 
months.

The Board recognizes that overwork-being a "workaholic" as 
the veteran testified she became-can be evidence of 
repressed trauma.  In view of the veteran's testimony and the 
facts of this case, the Board finds that her stellar 
performance during service tends to corroborate her stressor 
accounts.  The veteran averred in her December 1999 
substantive appeal that she shifted jobs after the rape.  The 
Board notes that the service records corroborate her 
statement.  She also stated and testified that she became a 
workaholic, that she focused on her job in order to escape 
the environment, to excel, and to maintain some sense of 
pride in herself.  The in-service performance reports 
corroborate these assertions as well.  The fact that she was 
unable to excel after discharge from active service, and that 
her ability to obtain and retain gainful employment faltered 
and eventually declined to the point she became homeless, may 
also be interpreted as indicating that her stellar in-service 
performance was driven by something that, once removed, 
ceased to have the same effect.  Both Reade (see statement 
excerpted above) and Dr. Hedges (in outpatient treatment 
notes and the VA examination report, also quoted above) 
observed the veteran's inability to cope.  This inability to 
cope would appear to be in direct contrast with her ability 
to manage multiple taskings and consistently perform at 
levels above her paygrade-while under great stress-as 
reported by her inservice performance reports.  This lack of 
coping skills-severe and sustained when compared to her 
performance inservice-is further supported by observations 
as recorded in outpatient treatment records.

The Board further notes that service medical records reflect 
she was treated for sunburn in May 1978.  The entry shows 
that she was working outside with her sleeves rolled up.  She 
was observed to have erythema on her face, arms, and hands.  
She was diagnosed with a 1st degree burn and treated with 
forced fluids, cold compress, Tylenol, and ointments.  This 
entry corroborates the veteran's statements that, following 
the rape, she requested duty outside and thereafter sustained 
sunburn which required treatment.

Finally, the veteran submitted the March 2000 statement of 
her stepmother, who observed the veteran's behavior 
contemporaneous with her active service and who learned of 
the rape shortly after the veteran's discharge from active 
service.  The veteran testified that she told her father 
about the rape shortly after she was discharged from service.  
The stepmother's statement follows in its entirety:

I am [the veteran's] stepmother, and she 
was in the service when I met her.  At 
the time of taking R & R to come home she 
visited with her Dad & me.  Upon arrival 
she was a very sweet girl, outgoing, 
cheerful and enjoyed so many outside 
activities with her dog "[redacted]".

Before the end of our Air Force duty, her 
Dad & I noticed a change in her, she 
became a different person, very desolate, 
distraught, despondent just a very 
stressed person.  She just wanted to be 
left alone with her dog and no one try to 
talk to her or break into her wall of 
problems or troubles.

After her Discharge, she came to live 
with us for awhile.  Her father told me 
about the rape, but neither of us knew 
what to do to help her.  Her father was 
very upset and ill over the matter.  [The 
veteran] and Father had a very nasty 
argument over her discharge, he thought 
it was Dishonorable discharge because of 
drugs or alcohol.  She offered to show 
him the paperwork, but he refused to look 
at them.  Then she moved with her 
Grandmother [her father's mother] and his 
Mother convinced him finally that it was 
an Honorable Discharge, so things went 
well after, until he passed away in 1986.  
He knew the rape had changed her 
attitude, plus a lot of other problems.

The veteran has submitted statements and has testified to the 
sexual harassment, assault, and rape she endured while on 
active duty.  In addition, her statements to mental health 
care providers not only corroborate her averred experiences 
but reveal other information that lends to the consistency of 
her assertions.  Service personnel and medical records 
corroborate elements of her testimony and statements, 
specifically, her singular focus on excelling at her job, her 
change in military occupational specialty, and her shift to 
outside work and subsequent sunburn.  Finally, her lay 
witness's statement attests to the change active service 
wrought in her generally, and the rape, which she told her 
father about, particularly.  The record presents no evidence 
to refute the veteran's assertions.

The veteran testified before the Board on two occasions, 
during which the Board found the veteran to be a very 
credible witness.  Therefore, after thorough review of the 
evidence, and with resolution of reasonable doubt in the 
appellant's favor, the Board concludes that the evidence 
supports the grant of service connection for PTSD.   Service 
connection for PTSD is granted.  

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claim, any failure to fully comply 
with VCAA requirements as to this issue is not be prejudicial 
to the veteran.


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

